DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484.359.3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF –Nasdaq) DNB Financial Corporation Declares a $0.065 Cash Dividend (May 27, 2009 Downingtown, PA) The Board of Directors of DNB Financial Corporation, parent of DNB First, National Association, the oldest independent bank in Chester County, declared a cash dividend of $0.065 per share for the second quarter of 2009, to shareholders of record on June 10, 2009.The cash dividend will be paid on June 20, 2009. Founded in 1860, DNB First is a community bank headquartered in Downingtown, Pennsylvania, with thirteen offices in Chester and DelawareCounties. In addition to a broad array of consumer and business banking products, DNB offers brokerage and insurance through DNB Financial Services, and trust services through DNB Advisors. DNB Financial Corporation’s shares are traded on NASDAQ under the symbol: DNBF.We invite our customers and shareholders to visit our website athttp://www.dnbfirst.com.
